           Case 1:19-cr-10117-IT Document 639 Filed 03/16/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA                     )
                                              )
                  v.                          )   Criminal No.: 1:19-10117-IT-7
                                              )
 AGUSTIN FRANCISCO HUNEEUS,                   )
                                              )
                       Defendant              )


                                     MOTION TO SEAL

        The United States of America hereby respectfully moves the Court pursuant to Local Rule

7.2 to seal the Government’s Response to Defendant’s Emergency Motion to Modify Sentence.

As grounds for this motion, the Government states that the defendant’s motion was filed under

seal and, as with that motion, the Government’s response contains confidential medical

information regarding the defendant which should not be disclosed publicly. The United States

further moves, pursuant to General Order 06-05, that the United States Attorney, through

undersigned counsel, be provided copies of all sealed documents that the United States has filed

in this matter.

                                                   Respectfully submitted,

                                                   ANDREW E. LELLING
                                                   UNITED STATES ATTORNEY

Dated: March 16, 2020                       By:    /s/ Karin M. Bell
                                                   ERIC S. ROSEN
                                                   JUSTIN D. O’CONNELL
                                                   LESLIE A. WRIGHT
                                                   KRISTEN KEARNEY
                                                   KARIN M. BELL
                                                   STEPHEN E. FRANK
                                                   Assistant United States Attorneys
          Case 1:19-cr-10117-IT Document 639 Filed 03/16/20 Page 2 of 2



                                      Certificate of Service

        I hereby certify that this document was filed on March 16, 2020, via the ECF system, and
will be sent electronically to participants as identified on the Notice of Electronic Filing and to
USPO Martha Victoria by e-mail.

                                             By:     /s/ Karin M. Bell
                                                     KARIN M. BELL
                                                     Assistant United States Attorney




                                                2
